NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       DEC 29 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

LUXI YANG,                                      No.    18-72206

                Petitioner,                     Agency No. A205-186-734

 v.
                                                MEMORANDUM*
JEFFREY A. ROSEN, Acting Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted December 9, 2020**
                              Pasadena, California

Before: KELLY,*** GOULD, and R. NELSON, Circuit Judges.

      Yang, a native and citizen of China, was admitted to the United States in

February 2012, as a nonimmigrant visitor, with authorization to remain until August



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Paul J. Kelly, Jr., United States Circuit Judge for the
U.S. Court of Appeals for the Tenth Circuit, sitting by designation.
2012. Yang came to the United States after being arrested and detained by the police

following a dispute about the demolition of his parents’ home.

      After he was served with a Notice to Appear, Yang filed an application for

asylum, withholding of removal, and CAT protection under the Convention against

Torture (“CAT”). Following a hearing, the IJ denied his applications. Yang

appealed to the BIA, and the BIA also denied his applications. This appeal followed.

      When the BIA issues its own decision, but relies in part on the IJ’s reasoning,

we review both decisions. Flores-Lopez v. Holder, 685 F.3d 857, 861 (9th Cir.

2012). We review claims of due process violations de novo. We reverse these claims

only if petitioner shows that the proceeding was “so fundamentally unfair” that he

“was prevented from reasonably presenting his case,” and he was prejudiced. Rizo

v. Lynch, 810 F.3d 688, 693 (9th Cir. 2016) (citations omitted). We review the

agency’s factual determinations under the substantial evidence standard, meaning

that the agency’s determinations are conclusive unless any reasonable adjudicator

would be compelled to conclude to the contrary.         8 U.S.C. § 1252(b)(4)(B);

Bhattarai v. Lynch, 835 F.3d 1037, 1042 (9th Cir. 2016). We must uphold an agency

determination “supported by reasonable, substantial, and probative evidence on the

record considered as a whole.” INS v. Elias-Zacarias, 502 U.S. 478, 481 n.1 (1992).

To reverse the agency’s finding, we must determine “that the evidence not only

supports [the contrary] conclusion, but compels it.” Id. The substantial evidence


                                         2
standard also governs review of the agency’s application of legal standards to the

facts of the applicant’s asylum or withholding claim. See id. at 483-84.

      To be eligible for asylum, an alien must qualify as a “refugee.” 8 U.S.C. §

1158(b)(1). A “refugee” is defined as a person who is unable or unwilling to return

to his or her home country “because of persecution or a well-founded fear of

persecution on account of race, religion, nationality, membership in a particular

social group, or political opinion.” 8 U.S.C. § 1101(a)(1)(42)(A). An alien may be

eligible for withholding of removal if, upon return to the alien’s country, there is a

clear probability the alien will be subject to persecution on account of one of the

same five protected grounds. 8 U.S.C. § 1231(b)(3)(A); 8 C.F.R. § 1208.16(b),

(b)(2); INS v. Stevic, 467 U.S. 407, 424-425, 429-430 (1984). “Persecution is ‘an

extreme concept that does not include every sort of treatment our society regards as

offensive.’” Duran-Rodriguez v. Barr, 918 F.3d 1025, 1028 (9th Cir. 2019) (citation

omitted); see also Nagoulko v. INS, 333 F.3d 1012, 1017 (9th Cir. 2003). To meet

the “threshold level” for conduct to qualify as “persecution,” the conduct must be

“severe.” Matter of T-Z, 24 I. & N. Dec. 163, 172-73 (BIA 2007).

      Yang did not show that the mistreatment he experienced rose to the level of

persecution. Substantial evidence supports the denial of asylum and withholding of

removal. In similar and even more extreme cases, we have held that the treatment

did not amount to persecution. See e.g., Hoxha v. Ashcroft, 319 F.3d 1179, 1181-82


                                          3
(9th Cir. 2003) (stating that even the presence of harassment, threats, and one beating

resulting in bruises and broken ribs did not compel a finding of persecution).

      Further, the single alleged threat from police does not constitute past

persecution. The record shows that Yang’s mistreatment did not rise to the level of

persecution.

      Yang also did not establish the requisite nexus between harm and a protected

ground. Because “the statute makes motive critical,” a petitioner “must provide

some evidence of it, direct or circumstantial.” Elias-Zacarias, 502 U.S. at 483. The

basic motive element requires that the wrongdoer knew or believed that the victim

had the protected characteristic and also that this knowledge or belief motivated the

wrongdoer to commit the acts in question. Khudaverdyan v. Holder, 778 F.3d 1101,

1106 (9th Cir. 2015). But “if the persecutor has no idea what the victim’s political

opinion is and does not care what it is, then even if the victim does reasonably fear

persecution, it would not be ‘on account of’ the victim’s political opinion.” Barajas-

Romero, 846 F.3d at 357. Substantial evidence supports the agency’s determination

that Yang was detained because he impeded the government’s development project,

not because of his actual or imputed political opinions. Because Yang has not

established that he was harmed as the result of his actual or imputed political

opinions, he also has not established his claim of future persecution on that basis.




                                          4
Because he has not shown a political motive for his fears of past or future harm, he

has not established he is eligible for asylum and withholding of removal.

      Substantial evidence also supports the BIA’s denial of Yang’s CAT protection

application. Yang has not shown he was more likely than not to be tortured by the

Chinese government.

      Finally, Yang has not established that a due process violation has occurred.

To demonstrate a due process violation in his removal hearing, Yang must show that

his removal proceeding “‘was so fundamentally unfair’” that he “‘was prevented

from reasonably presenting his case.’” Rizo, 810 F.3d at 693 (citation omitted). But

“[e]ven if [his] removal hearing was conducted in a fundamentally unfair manner,”

Yang must show prejudice, “which means that the outcome of the proceeding may

have been affected by the alleged violation.’” Id. (citation omitted). That there was

a missing part of Yang’s testimony transcript was not “so fundamentally unfair” as

to deprive Yang of due process. Id. (citation omitted). He was still able to both

present his case to the IJ and appeal properly to the BIA. The IJ made a thorough

summary, and Yang did not even disagree with its contents. Yang has also not

demonstrated prejudice. Importantly, Yang has not shown that if the testimony

transcript was included, the agency might have concluded the harm he experienced

was persecution, and that he was targeted, at least partly, because of his actual or

imputed political opinion.


                                         5
PETITION DENIED.




                   6